DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on August 19, 2022 and September 19, 2022 have been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.

Information Disclosure Statement

The information disclosure statement filed on September 16, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL’s 2, 3, and 5 do not have dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “101” (RPU 101, see specification, paragraph 0029, line 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1 and 21 are objected to because of the following informalities:
Claim 1, “sensory units” (line 13) should be – sensors --; “unit” (line 14, two instances; line 15; line 27) should be deleted. 
Claim 21, “monitored” (line 7) should be – created – (see claims 1, 6).
  Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a rhythmic power unit (claims 1, 6), dynamic commanding center (claims 1, 6), mini motor units (claim 3). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the following:
The subject matters are sensors (claims 1, 6), central storage in time (claims 1, 6, 21), central storage in space (claims 1, 6, 21), layered mapping system in time (claims 1, 6, 21), layered mapping system in space (claims 1, 6, 21). The devices are represented as black boxes (e.g., see Fig. 1). There are no corresponding structures for the devices that are discussed or shown for performing the functions. For example, the sensor (111), for example, comprises black boxes 111a, 111b, 111c, and 111d. There are no corresponding structures of the sensor to support “creating one or more received information wave packets”.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6, “processor is configured to send commands to the set of modules for processing the computer instruction” is not described by the original disclosure. For example, the original specification discloses “[t]he processor 116 is configured to execute the defined computer program instructions” (paragraph 0029, lines 6-7).

	Prior Art Note

Claims 1-21 do not have prior art rejections.
The combination as claimed wherein an object oriented information system and method comprising creating by the sensors one or more received information wave packets using the information of the surrounding environment of the target system and the information within the target system, wherein the plurality of sensors of the object oriented information system monitor the target system using the received information of the surrounding environment of the target system and the received information within the target system; recognizing a future plan from the recognized one or more future plans with the maximum vitality of the target system, based on the criteria for each of the one or more future plans; converting the recognized future plan into a plurality of steps in time and space, and providing the plurality of steps to a motor configured for moving the target system (or similar language) (claims 1, 6, 21) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on September 16, 2022 and August 19, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 112 rejections, Applicants argue “all the modules that
form part of the object oriented information system (100) of claims 1 and 6 are shown in FIG. 1 of the originally filed application.”
Examiner’s position is that the modules are shown as black boxes in Fig. 1. For example, Sensory Units (111), DCC (103), CST (106). No corresponding structures of the modules are shown other than the black boxes.
Applicants further argue “a detailed description of the object oriented information system (100) and its modules (including a brief description of the structures) is found in paragraphs [0028]-[0068] of applicant’s originally filed application.”
Examiner’s position is that paragraphs [0028]-[0068] do not describe corresponding structures to support the functions of the modules. For example, paragraph 0029 describes “[t]he sensory units 111 comprise a tactile unit 111a, a visual unit 111b, and an audio unit 111c (paragraph 0029, lines 12-13). However, paragraph 0029 does not describe the corresponding structures of the sensor to support “creating one or more received information wave packets” (see claims 1, 6).
Applicants further argue “sensors are explained in FIG. 5 and paragraph [0047] - [0048].”
Examiner’s position is that Fig. 5 shows that the sensors comprises tactile unit 111a, visual unit 111b, audio unit 111c. and motor unit 119. However, Fig. 5 does not disclose he structure(s) to support “creating one or more received information wave packets” (see claims 1, 6). Paragraphs 0047-0048 do not disclose corresponding structures of the sensor to support “creating one or more received information wave packets”. For example, paragraph 0048 discloses “[t]he sensory units 111 such as the tactile unit 111a, the visual unit 111b, and the audio unit 111c have one or more mini motor units (MMU) 111d that help to adjust the direction and position of the sensory units 111 instead of the entire OOIS 100 or the target system 117. The audio unit 111c detects the audio waves and also produces audio waves to interact with the surrounding environment 118. The frequencies of the audio unit 111c expand beyond human audible threshold from low infrasonic region, i.e., less than 20Hz to ultra-sonic, i.e., above 20KHz. In an embodiment, the audio unit 111c sensing overlaps with the tactile unit 111a sensing that mainly senses the tactile and contacting force to the surrounding 118” (lines 22-30) but does not disclose corresponding structures of the sensor to support “creating one or more received information wave packets”.
Applicants further argue “CST and CSS are explained in FIG. 6 and paragraph
[0061].”
	Examiner’s position is that CST is shown as black box 106, CSS is shown as black box 108 in Fig. 6. Paragraph 0061 discloses “[t]he information in the DCC 103 is updated continuously, and significant events are passed over to the LMST 107 in the CST 106 in an orderly time sequence” (lines 1-2), “[t]he information is further condensed in the CST 106 by integrating over the time domain” (lines 9-10), [t]he repeating and insignificant events in the spatial domain are further designed
to be omitted and significant events in the spatial domains are stored in the LMSS 109 in the CSS 108 summarized in spatial and logical orders” (lines 10-12).” Accordingly, Fig. 6 and paragraph 0061 do not disclose the corresponding structures of CST and CSS.
	Applicants further argue “LMST and LMSS are explained in paragraph [0061]”.
	Examiner’s position is that paragraph 0061 discloses “[t]The information in the DCC 103 is updated continuously, and significant events are passed over to the LMST 107 in the CST 106 in an orderly time sequence. Since the events occur naturally in the time domain, and even though the events are converged in the DCC 103, the events naturally retain their timely position in time domain. Therefore, as the events are stored, the events come in a natural time sequence in the LMST 107. The LMST 107 differs in time domain and spatial domain. The LMST 107 comprises a matrix. The LMST 107 matrix has orders in the time domain and columns in the spatial
domain. The LMST matrix is transformed from but different from the DCC 103 matrix.
The information is further condensed in the CST 106 by integrating over the time
domain. The repeating and insignificant events in the spatial domain are further designed to be omitted and significant events in the spatial domains are stored in the LMSS 109 in the CSS 108 summarized in spatial and logical orders. The LMST 107 is labeled by the time, spatial clues of the events and layers of the different size of the device and environment or surrounding of the device are labeled accordingly in the LMSS 109. The chaotic events are omitted and the events that cause resonating coherence of the units in the OOIS 110 are stored in the LMST 107 and the event of significance is evaluated in the target system 117”. Apparently, the paragraph does not disclose the corresponding structures of LMST and LMSS.
	Applicants further argue “all the modules listed above are readily available in the market and are generic (same as a processor). Applicants provide the names of the suppliers of each module, in particular, of CST and CSS.
	Examiner’s position is that to comply with the 35 USC 112 enabling requirements, the specification (as filed) (not Applicants’ explanation) must describe the claimed subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examples of the CST 106, LMST 107, CSS 108, LMSS 109, if not already disclosed in the specification, may be directed to new matter issues. Accordingly, please show where support in the specification can be found in regard to corresponding structures (other than black boxes) of the central storage in time (claims 1, 6, 21), central storage in space (claims 1, 6, 21), layered mapping system in time (claims 1, 6, 21), layered mapping system in space (claims 1, 6, 21).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        October 16, 2022